 

Exhibit 10.51

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of November 13, 2019 (this
“Amendment”), is entered into among VITAMIN COTTAGE NATURAL FOOD MARKETS, INC.,
a Colorado corporation (the “Borrower”), the Guarantors party hereto, the
Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and L/C Issuer and Swing Line Lender.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of January
28, 2016, by and among the Borrower, the Guarantors party thereto, the Lenders
from time to time party thereto and the Administrative Agent, as amended by the
First Amendment to Credit Agreement, dated as of May 10, 2016 and by the Second
Amendment to Credit Agreement, dated as of September 6, 2017 (as further
amended, modified, supplemented or extended from time to time prior to the date
hereof, the “Existing Credit Agreement”); and

 

WHEREAS, the parties hereto have agreed to amend the Existing Credit Agreement
as provided herein with such amendments not constituting a novation of the
Existing Credit Agreement (the Existing Credit Agreement, as amended hereby, the
“Credit Agreement”).

 

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1.     Amendments.

 

(a)     The following new definitions are hereby added to Section 1.01 of the
Credit Agreement to read as follows:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

1

--------------------------------------------------------------------------------

 

 

“Covered Party” has the meaning specified in Section 11.20.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Lease Obligations” of any Person means the obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as finance leases or
operating leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the amount of such lease liabilities as determined in
accordance with GAAP.

 

“Leases” means, collectively, each lease with respect to one of the properties
leased by the Borrower or any Subsidiary Guarantor for use in the business of
the Borrower or any Subsidiary Guarantor.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning specified in Section 11.20.

 

“Supported QFC” has the meaning specified in Section 11.20.

 

“Third Amendment Effective Date” means November 13, 2019.

 

“U.S. Special Resolution Regimes” has the meaning specified in Section 11.20.

 

(b)     The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(c):

 

Pricing

Tier

Consolidated

Leverage

Ratio

Commitment

Fee

Eurodollar Rate Loans

and

Letter of Credit Fee

Base Rate Loans

1

< 3.25 to 1.0

0.00%

0.50%

(1.95%)

2

> 3.25 to 1.0 but < 4.25 to 1.0

0.05%

0.75%

(1.65%)

3

> 4.25 to 1.0

0.10%

1.00%

(1.20%)

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Tier 3 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered in
accordance with Section 6.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Leverage Ratio contained in such
Compliance Certificate.

 

2

--------------------------------------------------------------------------------

 

 

(c)     The definition of “Capital Lease Obligations” in Section 1.01 of the
Credit Agreement is hereby deleted, and all remaining references to “Capital
Lease Obligations” in the Credit Agreement are hereby amended to read as “Lease
Obligations”.

 

(d)     The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

 

“Maturity Date” means November 13, 2024.

 

(e)     The definition of “Permitted Investments” in Section 1.01 of the Credit
Agreement is hereby amended to remove the word “and” at the end of clause (d)
thereof, to replace the “.” at the end of clause (e) thereof with “; and”, and
to add the following new clause (f) to read as follows:

 

(f)     other short-term highly liquid investments that are classified as “cash
equivalents” in accordance with GAAP.

 

(f)     The definition of “Total Funded Indebtedness” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

 

“Total Funded Indebtedness” means, as of any date of determination, for the
Borrower and the Subsidiary Guarantors calculated on a consolidated basis in
accordance with GAAP, the sum of the outstanding Indebtedness of the types
described in clauses (a) through (g) of the definition of Indebtedness on such
date.

 

(g)     The last sentence of Section 1.03(b) of the Credit Agreement is hereby
deleted.

 

(h)     A new Section 1.07 is hereby added to the Credit Agreement to read as
follows:

 

1.07      Rates.

 

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rates.

 

(i)     A new Section 1.08 is hereby added to the Credit Agreement to read as
follows:

 

1.08     Divisions.

 

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

 

3

--------------------------------------------------------------------------------

 

 

(j)     Section 5.10(b) of the Credit Agreement is hereby amended to read as
follows:

 

(b)     As of the Third Amendment Effective Date, the Borrower is not and will
not be using “plan assets” (within the meaning of Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans with respect to the Borrower’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement.

 

(k)     A new Section 5.22 is hereby added to the Credit Agreement to read as
follows:

 

5.22     Covered Entities.

 

No Loan Party is a Covered Entity.

 

(l)     A new Section 5.23 is hereby added to the Credit Agreement to read as
follows:

 

5.23     Beneficial Ownership Certification.

 

The information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

 

(m)     Section 6.01 is hereby amended to remove the word “and” at the end of
clause (h) thereof; to replace the “.” at the end of clause (i) thereof with “;
and”; and to add the following new clause (j) to read as follows:

 

(j)     To the extent any Loan Party qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Loan Party that would result in a change to the list of beneficial owners
identified in such certification.

 

(n)     Section 7.01(c) of the Credit Agreement is hereby amended to read as
follows:

 

(c)     Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness of the Borrower and its Subsidiaries permitted
by this clause (c) shall not exceed $10,000,000 at any time outstanding;

 

(o)     Clause (c) of Section 7.06 of the Credit Agreement is hereby amended to
read as follows:

 

(c) [reserved],

 

4

--------------------------------------------------------------------------------

 

 

(p)     Section 7.08 of the Credit Agreement is hereby amended to read as
follows:

 

7.08     Restricted Payments; Certain Payments of Indebtedness.

 

No Loan Party will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (a) the Borrower and Parent may declare and pay
dividends with respect to its common stock payable solely in additional shares
of its common stock, (b) so long as no Default exists or would arise as a result
thereof, Subsidiaries of the Borrower may declare and pay dividends ratably to
the holders of their Equity Interests, (c) the Borrower may make Restricted
Payments pursuant to and in accordance with stock option plans or other benefit
plans for management or employees of the Borrower and its Subsidiaries, (d) so
long as no Default exists or would arise as a result thereof, the Parent may
make other Restricted Payments with respect to (i) the Parent’s common stock and
(ii) repurchases, redemptions or other buybacks of Parent’s common stock, in an
aggregate amount not to exceed $10,000,000 during any fiscal year; provided,
that, with respect to each of clauses (a) through (d) above, such Person and the
Persons holding its Equity Interests are in compliance with Section 7-80-606 of
the Colorado Revised Statutes, and (e) so long as no Default exists or would
arise as a result thereof, the Borrower may pay cash dividends to the Parent in
an amount sufficient to allow the Parent to pay (i) reasonable audit and other
accounting expenses incurred in the ordinary course of business, (ii) Taxes due
and payable by the Parent to any taxing authority and reasonable expenses
incurred in connection with preparation of related Tax returns and filings,
(iii) reasonable and necessary expenses (including professional fees and
expenses) incurred by the Parent in connection with (A) registration, public
offerings and exchange listing of equity securities and maintenance of the same,
(B) compliance with reporting obligations under, or in connection with
compliance with, federal or state securities laws, and (C) indemnification and
reimbursement of directors, officers and employees in respect of liabilities
relating to their serving in any such capacity, or obligations in respect of
director and officer insurance (including premiums therefor), (iv) Restricted
Payments with respect to (A) the Parent’s common stock and (B) repurchases,
redemptions or other buybacks of Parent’s common stock pursuant to clause (d)
above in an aggregate amount not to exceed $10,000,000 during any fiscal year,
and (v) other reasonable expenses incurred by Parent in the ordinary course of
business.

 

(q)     Section 7.12 of the Credit Agreement is hereby amended to read as
follows:

 

7.12     Financial Covenant. The Borrower shall not permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Borrower to be equal
to or greater than 5.25 to 1.0.

 

5

--------------------------------------------------------------------------------

 

 

(r)     A new Section 11.20 is hereby added to the Credit Agreement to read as
follows:

 

11.20     Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(r)     A new Section 23 is hereby added to the Security Agreement to read as
follows:

 

23.     Acknowledgement. Section 11.20 of the Credit Agreement is incorporated
herein by reference mutatis mutandis.

 

2.     Effectiveness; Conditions Precedent. This Amendment shall be effective as
of the date hereof when all of the conditions set forth in this Section 2 shall
have been satisfied in form and substance satisfactory to the Administrative
Agent.

 

(a)     Receipt by the Administrative Agent of copies of this Amendment duly
executed by the Borrower, the Guarantors and the Lenders.

 

(b)     Receipt by the Administrative Agent of the following, in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)     (x) copies of the Organization Documents of each Loan Party certified to
be true and complete by the appropriate Governmental Authority of the state or
other jurisdiction of its incorporation or organization, where applicable, or
(y) a certification that such Loan Party has not modified its Organization
Documents since such documents were delivered to the Administrative Agent on the
Closing Date and such Organization Documents remain in full force and effect, in
each case certified by a Responsible Officer of such Loan Party to be true and
correct as of the date hereof;

 

(ii)     resolutions evidencing the authority of the Loan Parties to enter into
the transactions contemplated by this Amendment and of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment; and

 

6

--------------------------------------------------------------------------------

 

 

(iii)     certifications as of a recent date by the appropriate Governmental
Authority evidencing that each Loan Party is duly organized or formed, validly
existing and in good standing (if applicable) in its state of organization or
formation;

 

(c)     Receipt by the Administrative Agent of an opinion of legal counsel to
the Loan Parties relating to this Amendment, in form and substance reasonably
satisfactory to the Administrative Agent;

 

(d)     If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, it shall deliver a Beneficial Ownership
Certification to the extent requested by any Lender at least five days prior the
date hereof; and

 

(e)     Receipt by the Administrative Agent, for the account of each Lender
(including Bank of America), of all agreed fees relating to this Amendment.

 

3.     Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Amendment does not
impair, reduce or limit any of its obligations under the Loan Documents, as
amended hereby. This Amendment is a Loan Document.

 

4.     Authority/Enforceability. Each Loan Party represents and warrants as
follows:

 

(a)     It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

(b)     This Amendment has been duly executed and delivered by each Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as may be limited by applicable Debtor Relief
Laws or by equitable principles relating to enforceability.

 

(c)     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by such Loan Party of this Amendment.

 

(d)     The execution and delivery of this Amendment does not (i) violate the
terms of its Organization Documents or (ii) violate any Law.

 

5.     Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Amendment (a) the representations and warranties of each Loan Party contained in
Article V of the Credit Agreement are true and correct in all material respects
(or if qualified by materiality or Material Adverse Effect, in all respects) as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or if qualified by materiality or Material
Adverse Effect, in all respects) as of such earlier date, and (b) no Default
exists.

 

6.     Counterparts/Facsimile. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by facsimile or other secure electronic
format (.pdf) shall be effective as an original.

 

7.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

7

--------------------------------------------------------------------------------

 

 

8.     Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

9.     Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.

 

10.     Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

[remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

BORROWER:     

VITAMIN COTTAGE NATURAL FOOD MARKETS, INC.,

a Colorado corporation

 

By:     /s/ Kemper Isely          

Name: Kemper Isely

Title: Co-President

          GUARANTORS:   

NATURAL GROCERS BY VITAMIN COTTAGE, INC.,

a Delaware corporation

 

By:      /s/ Kemper Isely          

Name: Kemper Isely

Title: Co-President

             

VITAMIN COTTAGE TWO LTD. LIABILITY COMPANY,

a Colorado limited liability company

 

By:      /s/ Kemper Isely          

Name: Kemper Isely

Title: Manager

 

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

VITAMIN COTTAGE NATURAL FOOD MARKETS, INC.

 

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

AGENT:

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:     /s/ John Sletten               

Name: John Sletten

Title: Vice President

 

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

VITAMIN COTTAGE NATURAL FOOD MARKETS, INC.

 

 

--------------------------------------------------------------------------------

 

 

LENDERS: 

 

BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender

 

By:     /s/ John Sletten               

Name: John Sletten

Title: Vice President

 

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

VITAMIN COTTAGE NATURAL FOOD MARKETS, INC.

 